PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/239,235
Filing Date: 06/09/2014
Appellant(s): Josephine Scott Dorsett, et al.



__________________
E. Eric Mills, Reg. No. 47,795
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/30/2021.

(1) Grounds of Rejection to be Review on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US5935438 (“Greiner”) in view of FR1298299A (hereinafter “Krupp”).
Regarding claim 1 Greiner discloses an apparatus for separating mixed waste material into liquid and solid components comprising: 
an inlet pipe 11 having a bottom portion opening and top portion opening,
a front plate 6/16 having an opening, wherein the front plate is directly connected to the inlet pipe at the bottom portion opening, such that the front plate opening and the bottom portion opening of the inlet pipe align; 
a spindle assembly 12/13 operatively connected to the drum strainer, wherein the spindle assembly effectuates both the rotational and linear movement of the drum strainer; 
a drum strainer 1, including an exterior, connected to the spindle assembly and provided with rotation and or linear movement by the spindle assembly 12/13,
a scraper plate 5 fixed to an end portion of a shaft of the spindle assembly; 

    PNG
    media_image2.png
    768
    723
    media_image2.png
    Greyscale
a shroud 2 connected to the spindle assembly provided with rotation and/or linear movement by the spindle assembly 12/13, wherein the shroud is spaced apart from and covers the exterior of the drum strainer; and 

    PNG
    media_image3.png
    773
    521
    media_image3.png
    Greyscale
wherein the drum strainer is positioned between the front plate and scraper plate (Figs. 1-5 and C2/L41-59; “shaft 12 of the inner centrifuge drum 1 performs a reciprocating lifting movement in the direction of the double arrow fl in addition to the rotational movement”). 
Greiner does not disclose the inlet pipe comprises a vertical and/or angled orientation such that the top portion opening is positioned above the bottom portion opening when the apparatus is fully assembled and in operation and such that the front plate opening and bottom portion opening of the inlet pipe align where the inlet pipe is vertical and or angled. 
However Krupp discloses a similarly configured filter centrifuge having a drum strainer which is fed by an inlet pipe (5) to the inside of the drum, where the inlet pipe may be alternatively a vertical and angled inlet pipe (Fig. 1) or a vertical and horizontal pipe (Fig. 2), and combinations of vertical, horizontal and angled (Figs. 3-4) such that top portion opening is positioned above the bottom portion opening when the apparatus is fully assembled, and thus discloses that an angled inlet pipe orientation and a horizontal inlet pipe orientation are known art equivalent structures for accomplishing the same goal of feeding the drum with slurry to be separated.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner by including the inlet pipe configuration having a vertically oriented section and a horizontally oriented section as disclosed Krupp because this involves the simple substitution of alternative inlet pipe configurations for internally fed drum strainer centrifuges known in the art to obtain the predictable results of a functioning drum strainer.
As can be seen in Fig. 1 of Krupp the pipe remains angled where it passes into the funnel 6, while funnel 6 is not connected to inlet 5, however in Greiner the inlet pipe 11 may be connected to the equivalent funnel 6 (i.e. 16 in the embodiment of Fig. 5), and thus it would have been obvious in the combined invasion of Greiner in view of Krupp to connect the funnel 6/16 (i.e. front plate opening) to the inlet pipe where it remains angled to form a connected assembly as in Greiner with the angled pipe orientation of Krupp.
Regarding claim 2 Greiner in view of Krupp discloses the apparatus of claim 1, wherein the drum strainer, the front plate, and the scraper plate define an interior region of the drum strainer within which mixed waste material is received via the inlet pipe (Greiner Figs. 1-2, 5). 
Regarding claim 3 Greiner in view of Krupp discloses the apparatus of claim 1, wherein the front plate is connected to the inlet pipe such that the front plate is perpendicular to a central axis of the bottom portion opening of the inlet pipe (Greiner Fig. 1). 
Regarding claim 7 Greiner in view of Krupp discloses the apparatus of claim 1, and with regard to the limitation “wherein the spindle shaft, scraper plate, front plate and inlet pipe remain stationary during operation of the apparatus” this is a functional limitation which is not limiting because the structure disclosed by Greiner in view of Krupp would be capable of remaining stationary during operation of the apparatus; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 8 Greiner in view of Krupp discloses the apparatus of claim 1, but does not disclose how the liquid water is handled and thus does not discloses a liquid waste 
Regarding claim 10 Greiner in view of Krupp discloses the apparatus of claim 1, but does not disclose how the liquid water is handled and thus does not discloses a liquid waste discharge hose connected to the shroud. However as some type fluid conduit would necessarily need to be connected to the shroud in order to direct the flow of separated fluid somewhere, selecting a hose, i.e. a liquid waste discharge hose, would have been an obvious choice among liquid conduits known to one of skill in the art and would therefore have been obvious at the time of the invention.  With regard to the rotation and flow of fluid and solids through the apparatus, these are functional limitations which are not limiting because the structure disclosed by Greiner in view of Krupp would be capable of performing the functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 11 Greiner in view of Krupp discloses the apparatus of claim 1, wherein the front plate and scraper plate have a smaller diameter than an internal diameter of the drum strainer (Greiner Fig. 1). 
Regarding claim 12 Greiner in view of Krupp discloses the apparatus of claim 11, wherein a front portion of the drum strainer overlaps at least a portion of a perimeter edge of the front plate and a back portion of the drum strainer overlaps at least a portion of a perimeter edge of the scraper plate (Greiner Fig. 1). 
Regarding claim 13 Greiner in view of Krupp discloses the apparatus of claim 1, wherein the scraper plate is held stationary as the drum strainer moves and is operative to perform a scraping action while the drum strainer is moved in a linear direction to remove accumulated solid waste from an interior of the drum strainer (Greiner Figs. 1-5 and C2/L41-59. 
Regarding claims 14-15 Greiner in view of Krupp discloses the apparatus of claim 1, and with regard to the limitation “wherein the rotational rate of the drum strainer is in the range of about 70 to about 80 (or about 74 to about 85) revolutions per minute” this is a functional limitation which is not limiting because the structure disclosed by Greiner in view of Krupp would be capable of being operated in this manner; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding claim 17 Greiner in view of Krupp discloses the apparatus of claim 1, but does not appear to specify that its top portion of the inlet pipe is connected to a sink. However, at the time the instant invention was made, PHOSITA understood that sinks are source of solids bearing water. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to use a sink as a source of the solids bearing water which is to be filtered and obviously such a sick would be connected to the top, i.e. source, portion of the inlet pipe. See MPEP § 2141(1).

Claims 4-6, 9, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp and further in view of KR200384818 (“Choi”).
Regarding claim 4 Greiner in view of Krupp discloses the apparatus of claim 1, but does not disclose wherein the drum strainer is operatively connected to the spindle assembly by a drum bracket, wherein the drum bracket is operatively associated with one or more rotational 
However Choi discloses a similar drum strainer based separation device having a drum strainer 220 connected to a spindle assembly comprising a shaft 450; the drum strainer is operatively connected to the spindle assembly by a drum bracket 410, wherein the drum bracket is operatively associated with one or more rotational bearings 204: to allow rotational movement of the drum strainer about the shaft of the spindle assembly. See Fig. 4.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp by connecting the drum strainer to the spindle assembly using a drum bracket and rotational bearings as in Choi because this involves the simple substitution of known means for connecting a rotating drum strainer to a spindle assembly for rotating the drum for filtration to obtain predictable results of a successful filtration apparatus.
Regarding claim 5 Greiner in view of Krupp discloses the apparatus of claim 4, but does not disclose a rotational motor and a gear assembly, wherein the gear assembly is operatively connected to the drum bracket, and the rotational motor is operatively connected to the gear assembly to impart rotational movement to the gear assembly causing the drum bracket and drum strainer to rotate. 
However Choi discloses a similar drum strainer based separation device having a rotational motor 430 and a gear assembly, wherein the gear assembly is operatively connected to the drum bracket, and the rotational motor is operatively connected to the gear assembly: to impart rotational movement to the gear assembly—causing the drum bracket and drum strainer to rotate. See, e.g., FIG. 4 supra.
prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp by including a rotational motor and a gear assembly as in Choi because this involves the simple substitution of known means for rotating a rotating drum strainer for filtration to obtain predictable results of a successful filtration apparatus.
Regarding claim 6 Greiner in view of Krupp discloses the apparatus of claim 1, but does not disclose a motor configured to impart linear movement, the motor operatively connected to the spindle assembly to impart linear movement to at least the drum strainer and spindle assembly along the spindle assembly shaft. 
However Choi discloses a similar drum strainer based separation device having a motor 430 configured to impart linear movement, the motor operatively connected to the spindle assembly to impart linear movement to at least the drum strainer and spindle assembly along the spindle assembly shaft. See, e.g., FIG. 4 supra. See also p. 7.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp by including a motor configured to impart linear movement as in Choi because this involves the simple substitution of known means for moving a drum strainer linearly via a spindle to obtain predictable results of a successful filtration apparatus.
Regarding claim 9 Greiner in view of Krupp discloses the apparatus of claim 1, but does not disclose a discharge door positioned below the strainer drum, wherein the dis-charge door is operatively connected to the spindle assembly such that the spindle assembly causes the discharge door to move in the same linear direction with the drum strainer. 
Choi discloses a similar drum strainer based separation device having a discharge door 300 positioned behind (i.e., below) the strainer drum. See, e.g., FIG. 2. The discharge door is operatively connected to the spindle assembly such that the spindle assembly causes the discharge door to move in the same linear direction with the drum strainer. See p. 8, para. 1.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp by including a discharge door operatively connected to the spindle assembly as in Choi because this involves the simple substitution of known means for allowing the solids to be discharged out of a drum strainer to obtain predictable results of a successful filtration apparatus.
Regarding claim 16 Greiner in view of Krupp discloses the apparatus of claim 6, but does not disclose wherein the spindle assembly and spindle assembly shaft are operatively engaged with one or more axial bearings to facilitate the linear movement of the spindle assembly along the spindle assembly shaft. 
However Choi discloses a similar drum strainer based separation device having a spindle assembly and spindle assembly shaft which are operatively engaged with one or more axial bearings (204 as well as bearings within a piston head 404): to facilitate the linear movement of the spindle assembly along the spindle assembly shaft. See, e.g., FIG. 4.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp by including axial bearings to facilitate the linear movement of the spindle assembly along the spindle assembly shaft as in Choi because this involves the simple substitution of known means for allowing linear .

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp further in view of US 2003/0097763 A1 (“Morgan”).
Regarding claims 18 and 19 Greiner in view of Krupp discloses the apparatus of claim 17, but does not appear to specify a valve (i.e., ball valve) positioned in an inlet pipe upper portion in proximity to a connection of the inlet pipe to a sink. However Morgan teaches that a ball valve 41 can be mounted on a bottom wall 14: to provide a hook up to an external water supply. See [0038], Figs. 1 and 8. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to modify the inlet pipe of Greiner in view of Krupp such that it includes a ball valve in an upper portion of said inlet pipe: to provide a hook up to an external water supply vis-a-vis a connection of the inlet pipe to said external water supply. See MPEP § 2141(1).

Claims 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Greiner in view of Krupp and Kim and further in view of US 3763621 (“Klein”) and JPH03223001A (“Nishi”).
Regarding claims 20-24, Greiner in view of Krupp and Kim discloses the apparatus of claim 10, where the apparatus generates a separated solids cake, i.e. solid waste (C1/L36-39, C2/L23-28), but does not appear to specify a solid waste collector positioned below the drum strainer and that the solid waste collector is configured to collect solid waste discharged from the interior region of the drum strainer. 
Klein discloses an automatic solid waste bagger comprising: a continuous open sleeve of material in a sleeve tube 13, a sleeve advancement clamp 40, and a unit 30 located above the clamp. See, e.g., FIG. 4. As shown in FIG. 1, the unit is an assembly and includes: an upper heat sealer 27 located below a lower heat sealer 27’; and a cutter 28 located between the two sealers. The sleeve advancement clamp is operatively associated with the sleeve tube and is also positioned below the sleeve tube. See FIG. 4. In addition, the sleeve advancement clamp is considered to be configured to engage a portion of the continuous open sleeve of material to advance a defined length of said material: since during normal operation the clamp holds said material in place so as to define said material’s length. See MPEP § 2112 for inherency and inherent properties. As further depicted in FIG. 4, the upper sealer, the lower sealer, and the cutter are in operative association with the sleeve advancement clamp (vis-a-vis the unit). Notably, Klein teaches that its automatic solid waste bagger is useful for packaging or encapsulating solid waste (including table scraps) so as to provide convenient handling. See, e.g., col. 1,1. 5—10. See col. 1, 1. 62 to col. 2, 1. 6. See also col. 3,1. 66 to col. 4, 1. 4. The automatic solid waste bagger can also be fed from a hopper 11. See FIG. 1. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Klein with the teachings of Greiner in view of Krupp and Kim (e.g., such that solid waste from the apparatus of the instant combination is placed in Klein’s automatic solid waste bagger): in order to provide packaging and encapsulation of the solid waste. See MPEP § 2141(1).
Further Nishi suggests removing solid waste and then placing it into a solid waste collector positioned below a drum strainer. Compare Figs. 4 and 6 with FIG. 2. Therefore it would have been additionally obvious to one skilled in the art at the time the instant invention Nishi. Id. See also 2144.04(VI)(C). 
As it applies to claims 21 and 22, as discussed supra, the solid waste bagger of the instant combination is an automatic solid waste bagger. However, the automatic solid waste bagger has the same structural features of claims 21 and 22 and therefore is also considered to be a manual solid waste bagger. See MPEP § 2112 for inherency. In addition, it would have been obvious to use manual solid waste bagger with similar features to those of the automatic solid waste bagger (e.g., a continuous open sleeve of material accumulated in a sleeve tube): in order to provide the predictable result of enabling collection of solid waste. See MPEP §§ 2141(1) and 2144.04(111).

Claims 25-27, 31, 35-39, 41-45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of US FR 1298299 A (hereinafter “Krupp”), US 3763621 (“Klein”) and JPH03223001A (“Nishi”).
Regarding claims 25 and 41-44 Greiner discloses a device for separating mixed waste material into liquid and solid components comprising: 
a housing 10; 
a solid liquid separator housed in an interior region of the housing, the solid liquid separator comprising: 
an inlet pipe 11 having a bottom portion opening and top portion opening 
a front plate 6/16 having an opening, wherein the front plate is directly connected to the inlet pipe at the bottom portion opening, such that the front plate opening and the bottom portion opening of the inlet pipe align; 

a drum strainer 1, including an exterior, connected to the spindle assembly and provided with rotation and or linear movement by the spindle assembly 12/13,
a scraper plate 5 fixed to an end portion of a shaft of the spindle assembly; 
a shroud 2 connected to the spindle assembly provided with rotation and/or linear movement by the spindle assembly 12/13, wherein the shroud is spaced apart from and covers the exterior of the drum strainer; and 
wherein the drum strainer is positioned between the front plate and scraper plate (Figs. 1-5 and C2/L41-59; “shaft 12 of the inner centrifuge drum 1 performs a reciprocating lifting movement in the direction of the double arrow fl in addition to the rotational movement”).
Greiner does not disclose (1) the inlet pipe has a vertical and/or angled orientation such that the top portion opening is positioned above the bottom portion opening when the apparatus is fully assembled and in operation such that the front plate opening and bottom portion opening of the inlet pipe align where the inlet pipe is vertical and/or angled or (2) a solid waste wrap and seal compartment housed in the interior region of the housing and positioned below the solid liquid separator, wherein the solid waste wrap and seal compartment is configured to collect and seal solid waste material separated out from the solid liquid separator; and a solid waste receptacle housed in the interior region of the housing and positioned below the solid waste wrap and seal compartment, wherein the solid waste receptacle is configured to collect sealed solid waste material from the solid waste wrap and seal compartment. 
However, with regard to (1) an inlet pipe, However Krupp discloses a similarly configured filter centrifuge having a drum strainer which is fed by an inlet pipe (5) to the inside 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner by including the inlet pipe configuration having a vertically oriented section and a horizontally oriented section as disclosed by Krupp because this involves the simple substitution of alternative inlet pipe configurations for internally fed drum strainer centrifuges known in the art to obtain the predictable results of a functioning drum strainer.
As can be seen in Fig. 1 of Krupp the pipe remains angled where it passes into the funnel 6, while funnel 6 is not connected to inlet 5, however in Greiner the inlet pipe 11 may be connected to the equivalent funnel 6 (i.e. 16 in the embodiment of Fig. 5), and thus it would have been obvious in the combined invasion of Greiner in view of Krupp to connect the funnel 6/16 (i.e. front plate opening) to the inlet pipe where it remains angled to form a connected assembly as in Greiner with the angled pipe orientation of Krupp.
With regard to (2) solid waste wrap and seal, the apparatus generates a separated solids cake, i.e. solid waste (C1/L36-39, C2/L23-28), and further Klein discloses an automatic solid waste bagger comprising: a continuous open sleeve of material in a sleeve tube 13, a sleeve advancement clamp 40, and a unit 30 located above the clamp. See, e.g., FIG. 4. As shown in FIG. 1, the unit is an assembly and includes: an upper heat sealer 27 located below a lower heat Klein teaches that its automatic solid waste bagger is useful for packaging or encapsulating solid waste (including table scraps) so as to provide convenient handling. See, e.g., col. 1,1. 5—10. See col. 1, 1. 62 to col. 2, 1. 6. See also col. 3,1. 66 to col. 4, 1. 4. The automatic solid waste bagger can also be fed from a hopper 11. See FIG. 1. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Klein with the teachings of Greiner in view of Krupp (e.g., such that solid waste from the apparatus of the instant combination is placed in Klein’s automatic solid waste bagger): in order to provide packaging and encapsulation of the solid waste. See MPEP § 2141(1).
Further Nishi suggests removing solid waste and then placing it into a solid waste collector positioned below a drum strainer (Compare Figs. 4 and 6 with FIG. 2) and placing each of a solid liquid separator 4, a solid waste wrap and seal compartment 3, and a solid waste receptacle 9 in an interior region of a housing (i.e., cabinet). See FIG. 1. The solid waste receptacle is used for storing solid waste. See, e.g., p. 3. Therefore it would have been additionally obvious to one skilled in the art at the time the instant invention was made to position the solid waste bagger below the drum strainer: in order to provide collection of solid Nishi (as above and See also 2144.04(VI)(C) and include Nishi’s solid waste receptacle with the system of the instant combination: in order to provide storage of solid waste. See MPEP § 2141(1). Additionally, it would have been obvious to one skilled in the art at the time the instant invention was made to place the components of the system (e.g., the solid waste wrap and seal compartment, the solid waste receptacle, etc.) into an interior region of a single housing: in order to provide storage of both the components and the solid waste generated by the system.
As it applies to claims 41 and 42, as discussed supra, the solid waste bagger of the instant combination is an automatic solid waste bagger. However, the automatic solid waste bagger has the same structural features of claims 41 and 42 and therefore is also considered to be a manual solid waste bagger. See MPEP § 2112 for inherency. In addition, it would have been obvious to use manual solid waste bagger with similar features to those of the automatic solid waste bagger (e.g., a continuous open sleeve of material accumulated in a sleeve tube): in order to provide the predictable result of enabling collection of solid waste. See MPEP §§ 2141(1) and 2144.04(111).
Regarding claim 26 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, wherein the drum strainer, the front plate, and the scraper plate define an interior region of the drum strainer within which mixed waste material is received via the inlet pipe (Greiner Figs. 1-2, 5). 
Regarding claim 27 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, wherein the front plate is connected to the inlet pipe such that the front plate is perpendicular to a central axis of the bottom portion opening of the inlet pipe (Greiner Fig. 1).
Regarding claim 31 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, and with regard to the limitation “wherein the spindle shaft, scraper plate, front plate and inlet pipe remain stationary during operation of the apparatus” this is a functional limitation which is not limiting because the structure disclosed by Greiner in view of Krupp, Klein and Nishi would be capable of remaining stationary during operation of the apparatus; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 35 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, wherein the front plate and scraper plate have a smaller diameter than an internal diameter of the drum strainer (Fig. 1). 
Regarding claim 36 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 35, wherein a front portion of the drum strainer overlaps at least a portion of a perimeter edge of the front plate and a back portion of the drum strainer overlaps at least a portion of a perimeter edge of the scraper plate (Fig. 1). 
Regarding claim 37 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, wherein the scraper plate is held stationary as the drum strainer moves and is operative to perform a scraping action while the drum strainer is moved in a linear direction to remove accumulated solid waste from an interior of the drum strainer (Figs. 1-5 and C2/L41-59. 
Regarding claims 38-39 Greiner in view of Krupp, Klein and Nishi discloses the apparatus of claim 25, and with regard to the limitation “wherein the rotational rate of the drum strainer is in the range of about 70 to about 80 (or about 74 to about 85) revolutions per minute” this is a functional limitation which is not limiting because the structure disclosed by Greiner in view of Krupp, Klein and Nishi would be capable of being operated in this manner; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
claim 45 Greiner in view of Krupp, Klein and Nishi discloses the apparatus of claim 25, but does not appear to specify that the housing comprises a lid. Nishi teaches that a lid can provide access to an interior region of a housing 4. See, e.g., FIG. 7: for a lid 8. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to modify the housing of the instant combination such that it includes a lid: in order to provide access to an interior region of the housing of the instant combination. See MPEP § 2141(1).
Regarding claim 47 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, wherein Nishi teaches that the solid waste receptacle of the instant combination has a solid waste receptacle housing. See, e.g., Figs. 1, 2, and 8. As such, the limitations of the instant claim are considered to be within the teaching of the instant combination.

Claims 28-30, 33, 40, 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp, Klein and Nishi further in view of KR200384818 (“Choi”).
Regarding claim 28 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, but does not disclose wherein the drum strainer is operatively connected to the spindle assembly by a drum bracket, wherein the drum bracket is operatively associated with one or more rotational bearings to allow rotational movement of the drum strainer about the shaft of the spindle assembly. 
However Choi discloses a similar drum strainer based separation device having a drum strainer 220 connected to a spindle assembly comprising a shaft 450; the drum strainer is operatively connected to the spindle assembly by a drum bracket 410, wherein the drum bracket 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by connecting the drum strainer to the spindle assembly using a drum bracket and rotational bearings as in Choi because this involves the simple substitution of known means for connecting a rotating drum strainer to a spindle assembly for rotating the drum for filtration to obtain predictable results of a successful filtration apparatus.
Regarding claim 29 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 28, but does not disclose a rotational motor and a gear assembly, wherein the gear assembly is operatively connected to the drum bracket, and the rotational motor is operatively connected to the gear assembly to impart rotational movement to the gear assembly causing the drum bracket and drum strainer to rotate. 
However Choi discloses a similar drum strainer based separation device having a rotational motor 430 and a gear assembly, wherein the gear assembly is operatively connected to the drum bracket, and the rotational motor is operatively connected to the gear assembly: to impart rotational movement to the gear assembly—causing the drum bracket and drum strainer to rotate. See, e.g., FIG. 4 supra.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including a rotational motor and a gear assembly as in Choi because this involves the simple substitution of known means for rotating a rotating drum strainer for filtration to obtain predictable results of a successful filtration apparatus.
Regarding claim 30 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, but does not disclose a motor configured to impart linear movement, the motor operatively connected to the spindle assembly to impart linear movement to at least the drum strainer and spindle assembly along the spindle assembly shaft. 
However Choi discloses a similar drum strainer based separation device having a motor 430 configured to impart linear movement, the motor operatively connected to the spindle assembly to impart linear movement to at least the drum strainer and spindle assembly along the spindle assembly shaft. See, e.g., FIG. 4 supra. See also p. 7.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including a motor configured to impart linear movement as in Choi because this involves the simple substitution of known means for moving a drum strainer linearly via a spindle to obtain predictable results of a successful filtration apparatus.
Regarding claim 33 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, but does not disclose a discharge door positioned below the strainer drum, wherein the dis-charge door is operatively connected to the spindle assembly such that the spindle assembly causes the discharge door to move in the same linear direction with the drum strainer. 
However Choi discloses a similar drum strainer based separation device having a discharge door 300 positioned behind (i.e., below) the strainer drum. See, e.g., FIG. 2. The discharge door is operatively connected to the spindle assembly such that the spindle assembly causes the discharge door to move in the same linear direction with the drum strainer. See p. 8, para. 1.
prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including a discharge door operatively connected to the spindle assembly as in Choi because this involves the simple substitution of known means for allowing the solids to be discharged out of a drum strainer to obtain predictable results of a successful filtration apparatus.
Regarding claim 40 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 30, but does not disclose wherein the spindle assembly and spindle assembly shaft are operatively engaged with one or more axial bearings to facilitate the linear movement of the spindle assembly along the spindle assembly shaft. 
However Choi discloses a similar drum strainer based separation device having a spindle assembly and spindle assembly shaft which are operatively engaged with one or more axial bearings (204 as well as bearings within a piston head 404): to facilitate the linear movement of the spindle assembly along the spindle assembly shaft. See, e.g., FIG. 4.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including axial bearings to facilitate the linear movement of the spindle assembly along the spindle assembly shaft as in Choi because this involves the simple substitution of known means for allowing linear movement of a spindle assembly for drum strainer filtration to obtain predictable results of a successful filtration apparatus.
Regarding claim 46 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, but does not discloses wherein the housing further comprises a liquid waste container fluidly connected to a liquid waste discharge hose. However Choi discloses a similar drum 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including a liquid waste container fluidly connected to a liquid waste discharge as in Choi because this involves the simple substitution of known means for collecting liquid waste from a drum strainer to obtain predictable results of a successful filtration apparatus.
Regarding claim 48 Greiner in view of Krupp, Klein and Nishi discloses the apparatus of claim 46, but does not disclose the liquid waste container comprises a liquid level indicator. However Choi discloses a similar drum strainer based separation device wherein the liquid waste container comprises a liquid level indicator 108. See, e.g., FIG. 4.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner in view of Krupp, Klein and Nishi by including a liquid level indicator in the liquid waste container as in Choi in order to be able to monitor the liquid level in the liquid waste container.

Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp, Klein and Nishi.
Regarding claim 32 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25,but does not disclose how the liquid water is handled and thus does not discloses a liquid waste discharge hose connected to the shroud. However as some type fluid conduit would necessarily need to be connected to the shroud in order to direct the flow of separated fluid somewhere, selecting a hose, i.e. a liquid waste discharge hose, would have been an obvious 
Regarding claim 34 Greiner in view of Krupp, Klein and Nishi discloses the system of claim 25, but does not disclose how the liquid water is handled and thus does not discloses a liquid waste discharge hose connected to the shroud. However as some type fluid conduit would necessarily need to be connected to the shroud in order to direct the flow of separated fluid somewhere, selecting a hose, i.e. a liquid waste discharge hose, would have been an obvious choice among liquid conduits known to one of skill in the art and would therefore have been obvious at the time of the invention.  With regard to the rotation and flow of fluid and solids through the apparatus, these are functional limitations which are not limiting because the structure disclosed by Greiner in view of Krupp, Klein and Nishi would be capable of performing the functions; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
(2) Response to Argument
The prior art as combined in the final rejection teaches all the elements of the Appellants’ independent claim 1 and it is therefore rendered obvious under 35 U.S.C. 103(a).
In summary; Greiner discloses the limitations of the independent claim 1 including an apparatus for separating mixed waste material into liquid and solid components comprising an inlet pipe, front plate, spindle assembly, drum strainer, scraper and shroud as claimed except that Greiner differs from the instant claims in that the inlet pipe has horizontal orientation and is thus not vertical and/or angled orientation as claimed.
Krupp however discloses a similar apparatus for separating mixed waste material into liquid and solid components where there inlet pipe may be angled and/or vertical. And the 
With respect to independent claim 1:
1. With regard to Appellants’ argument that Greiner teaches away from an angled and/or vertically oriented pipe as claimed; the Examiner disagrees. 
As noted in the response to argument is the Final Action dated 12/30/2020, the Examiner argues that:
With regard to Greiner's disclosure about angular velocity, it is disclosed that:
"[i]n pusher centrifuges of this type there is a need to accelerate the material to be centrifuged ... to the angular velocity of the solid particle cake within the centrifuge drum. In an attempt to solve this problem, in a pusher centrifuge known from German Patent DE 28 48 156 C2 the material to be centrifuged is unsatisfactorily preaccelerated through a guiding wall, extending perpendicularly to the centrifuge axis, to an angular velocity of the filter cake formed so that a spontaneous dewatering, required for forming a push resistance solid particle cake within the supply area, cannot be ensured.  This results in a reduction of the mass throughput within the pusher centrifuge. From German Patent 43 08 749 a pusher centrifuge is furthermore known in which the material to be centrifuged is accelerated to a high velocity by a pump wheel-like insert between the pusher bottom and the guide disk. However, the constructively resulting high radial acceleration component, which is even further enhanced by the number of the pump wheel vanes, results in great wear of the slotted screen coating within the supply area.
It is thus disclosed that it is actually desired to accelerate the feed to give it angular velocity, i.e. of that of the already present cake.  The issues Greiner raises in the cited German patents have nothing to do with the feed pipe but rather other features in the drum which accelerate the feed after it leaves the inlet pipe. Thus Greiner does not teach way from a vertical and/or angled inlet pipe.
Appellants’ now further argue that:
orientation is important and purposeful to the Greiner invention. A key problem Greiner seeks to address, as acknowledged by the examiner in the Final Office action (at p. 2-3) is the proper acceleration of material as it passes through the centrifuge. Greiner, Col. 1, lines 12-34. Greiner purportedly solves the issue using a continuous fed and rotational features done in "a gentle manner." Col. 2, lines 22-28. In particular, Greiner requires the filler pipe 11 to be connected to a distribution cone 16 "so that fastening ribs 17 (FIG. 2) exposed to grate wear can be eliminated also for a more gentle material supply." Col. 3, lines 1- 4. 
One of ordinary skill in the art appreciates that a horizontally oriented pipe introduces material to the Greiner distribution cone 16 and then annular cup 7 in a slower, or more gentle manner than a vertical and/or angular pipe. Appellant asserts Greiner' s important feature teaches away from the use of a vertical and/or angular pipe, and, at least modifying the Greiner horizontal pipe is not obvious in view of its teachings or those of any of the remaining references, including Krupp.
[t]he continuously fed material is accelerated within the annular cup by the rotating suspension ring in a gentle manner to the angular velocity of the annular cup and is supplied across the overflow edge in the form of a uniform overflowing suspension film onto the formed solid particle cake” (C2/L22-28), where annular cup is item 7 in the figures, and thus also has nothing to do with the orientation of the inlet pipe.  Greiner when viewed as a whole thus does not note any importance to the inlet pipe orientation, let alone a teaching away from changing it orientation, and seeks to solve any introduction velocity issues with parts after the inlet pipe. In fact Greiner seeks to accelerate the entering materials from the inlet pipe in a gentle manner i.e. to a desired angular velocity; it is thus not clear from the disclosure that an angled or vertical pipe would affect the incoming angular velocity negatively, and thus Appellants’ conclusion that “[o]ne of ordinary skill in the art appreciates that a horizontally oriented pipe introduces material to the Greiner distribution cone 16 and then annular cup 7 in a slower, or more gentle manner than a vertical and/or angular pipe” does not appear to be based in fact. It should further be appreciated that “angled” can mean even slightly off from horizontal, and would thus not necessarily cause much change in the “gentleness” of the supply.
2. With regard to Appellants’ further argument that because Krupp was publish earlier than Greiner and that the embodiment of Fig. 1 in Krupp is “not described as being preferred” and would thus not have been obvious to combine with Greiner; the Examiner disagrees. In response to applicant's argument based upon the age of the references, contentions that the In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
Further, though Krupp does not anywhere disclose the embodiment of Fig. 1 to be non-preferred, it is noted that even non-preferred embodiments are prior art; see MPEP 2123 “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Thus Applicants’ arguments that it would not have been obvious to modify the apparatus of Greiner in view of Krupp as not persuasive.
3. With further regard to the combination of Greiner in view of Krupp, the Examiner argued in the rejection that “at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Greiner by including the inlet pipe configuration having a vertically oriented section and a horizontally oriented section as disclosed by Krupp because this involves the simple substitution of alternative inlet pipe configurations for internally fed drum strainer centrifuges known in the art to obtain the predictable results of a functioning drum strainer.”  
MPEP 2143(I)(B) states:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Specifically for the rejection of claim 1: The Graham factual inquiries are addressed clearly in the rejection of claim 1 above, to more specially address items (1)-(4) above for supporting the rationale of simple substitution the Examiner notes:
(1) the prior art Greiner contained a device which differed from the claimed device by the substitution of a component (inlet pipe with horizontal orientation) with other another component (inlet pipe with an angled and/or vertical orientation);
(2) a finding that the substituted components and their functions were known in the art (i.e. from Krupp);
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (the inlet pipes could have been substituted without rendering the device inoperable in anyway, and with predictable disruption to flow because the influence of gravity and flow angle is easily calculated); and
(4) no clear reason exists why swapping inlet pipes having slightly different orientations, but otherwise serving the same purpose on very similar devices, would cause any issues with the device.



The rejection of claims 2-48 under 35 USC 103(a) should be affirmed because the claim stands or falls together with claim 1. 
No separate substantive arguments have been made for claims 2-48 in Appellants’ appeal brief. Accordingly, the claims should be considered to stand or fall together with claim 1. Therefore, affirmance of the rejection of claims 2-48 is respectfully requested. For the above reasons, it is believed that the rejections should be sustained.  
Note: The Examiner has changed the heading of the rejection of claims 32 and 34 (last page of the rejection) from “Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp, Klein and Nishi and further in view of WO 02/20188 A1 (“Kim”)” to “Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner in view of Krupp, Klein and Nishi”; i.e. removing the reference Kim.  Kim was included in the rejection heading in error, the rejection were meant to further include Kim to support the obviousness of a drain pipe, but instead the motivation merely relied upon “common sense and ordinary ingenuity” (see MPEP 2143). Where it is noted that, from MPEP 1207, “reliance upon fewer references in affirming a rejection under 35 U.S.C. 103  does not constitute a new ground of rejection”.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Eric McCullough/
Examiner, Art Unit 1773

Conferees:
                                                                                                                                                                                                    /Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                        

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.